Title: To Thomas Jefferson from Richard Henry Lee, 10 May 1781
From: Lee, Richard Henry
To: Jefferson, Thomas



Sir
Chantilly May 10. 1781

A letter from Gen. Weedon of the 10th. instant giving us reason to expect the enemies army presently in this quarter, has been the subject of consideration in a council of our Militia Officers, and it has called our attention closely to the singularity of our situation, which exposes us an easy prey to such a force as lately visited James river. This has produced the inclosed determination, which I have now the honor to inclose your Excellency by order of the Council. We pray your attention to it, as thereby a Tract of country an hundred miles in length and abounding with Slaves, Stocks, and much Tobacco both public and private may be saved from the hand of ravage and destruction. If you will please to cast your eye upon the Map you will see how easy a matter it is for those who command the Water, with 2000 Men to sweep expeditiously from  Fredericksburg to Fleets Bay, whilst the people inclosed on this ground are in a manner cut off from the assistance of their friends and not even possessing the means of escaping from a superior Enemy. The Militia appear willing to defend themselves, but the means are wanting, as is truly stated in the inclosed paper. So long only as there is just cause to apprehend the hostile visit do we wish for the residence of a General Officer and a few regular Troops as a body to Countenance and for the Militia to resort to. By the advice of Genl. Weedon we are forming a Body of Horse, and expect to collect about 50 in this County. We wish to know if they may expect to be found forage by the public for their horses in case of actual service, and whether the specific provision may not be used by the Militia when in such service. I lately wrote to your Excellency informing you that I had purchased some powder for the use of the Militia of this county agreeable to your desire. It is by no means a sufficient quantity, and as yet I have been able to get but little Lead. Soon I hope to purchase some more of this latter Article. I requested that you would be pleased to send me some blank Militia Commissions for Officers of different ranks, I have again to repeat that request. In the Year 1775 I was appointed Lieutenant of this County being the oldest Colonel after the death of my late Brother Colo. Phil. Lud. Lee. By the frequent moving of my Papers to get out of the way of the Enemy whilst I was at Congress my commission has been mislaid, and as occasion for taking the field seems to be approaching, when a Commission may be necessary in case of falling into the enemies hands, I beg the favor of you to send me one. There may possibly be some difficulty about the date, which being of the present time might expose me to be commanded by some very weak brother of late creation. What can with propriety be done on this occasion I am sure you will do. I should suppose that there would be no incongruity in this case, if it bore date from the first of your administration which will be long after I was actually in the Office. This I leave to you with pleasure, the principal consideration being a Commission in case of coming under the power of the Enemy.
I am with great respect and esteem, Sir, Your Excellency’s most Obedient Servant,

Richard Henry Lee


P.S. May not Gen. Spotswood be sent to these lower parts of the Northern Neck so long as there is cause to apprehend the enemies army coming to Potomac?
R. H. Lee

 